DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deipolyi, Amy R., Rahmi Oklu, Shehab Al-Ansari, Andrew X. Zhu, Lipika Goyal, and Suvranu Ganguli. "Safety and efficacy of 70–150 μm and 100–300 μm drug-eluting bead transarterial chemoembolization for hepatocellular carcinoma." Journal of Vascular and Interventional Radiology 26, no. 4 (2015): 516-522; Available online 18 February 2015 (hereinafter “Deipolyi”) in view of Vogl, Thomas J., Nagy NN Naguib, Nour-Eldin A. Nour-Eldin, Katrin Eichler, Stefan Zangos, and Tatjana Gruber-Rouh. "Transarterial chemoembolization (TACE) with mitomycin C and gemcitabine for liver metastases in breast cancer." European radiology 20, no. 1 (2010): 173-180 (hereinafter “Vogl”), Schirra et al. (WIPO Pub. No. WO 2013/164725 A1, Nov. 7, 2013) (hereinafter “Schirra”), and Proska et al. (WIPO Pub. No. WO 2013/186661 A1, Dec. 19, 2013) (hereinafter “Proska”).
Regarding claim 1: Deipolyi teaches an injecting device arranged to introduce into the region of interest first drug-eluting microsphere beads with at least a first drug and a first contrast agent and to introduce into the region of interest second drug-eluting microsphere beads comprising at least a second drug and a second contrast agent (pg. 517, column 1, 
Vogl, in the same field of endeavor, teaches that performing chemoembolization with a combination of two drugs is more effective and produces significantly better patient outcome (Abstract, Introduction, Discussion). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Deipolyi by using two different drugs as taught by Vogl in order to significantly improve patient outcome in view of the further teachings of Vogl.
Further regarding claim 1: While the beads of Deipolyi contain the first and second drug (they are specifically described as drug-eluting beads), the contrast agent is disclosed as being mixed with the bead but is not explicitly described as being contained by the beads. 
Schirra, in the same field of endeavor, teaches drug-eluting microsphere beads containing contrast agent (pg. 1, lines 1-3 - identifies imageable drug eluting beads with the acronym “i-DEBs”;  pg. 2, lines 5-7 - defines i-DEBs to be “DEBs loaded with x-ray opaque materials like lipiodol or contrast medium”; pg. 2, line 32 - pg. 3, line 5; pg. 4, lines 6-7 “the contrast material of i-DEBs”; pg. 4, line 17 - “an x-ray opaque material of i-DEBs”; pg. 4, lines 25-32; claims 1-2, 5-6, 12, 14-16, 22 - “imageable drug eluting beads”; claim 19-“x-ray opaque material of imageable drug eluting beads”). Schirra further teaches that it is preferable to contain the contrast agent in the beads rather than mixing the two in solution because different fluid dynamics may lead otherwise lead to separation of the contrast agent and the beads and cause false results (pg. 1, line 25 - pg. 2, line 5 - ). Schirra further identifies the weakness with externally mixing DEBs and contrast agent (“...questionable as fluid dynamic of the two 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the beads of Deipolyi to include the contrast agent as taught by Schirra in order to avoid the pitfalls (separation of beads and contrast agent due to different fluid dynamics) of externally mixing DEBs and contrast agent.
Further regarding claim 1: Deipolyi teaches imaging of the injected beads using computed tomography (pg. 518, last paragraph) but is silent on the details. Schirra further teaches acquiring spectral data with a computed tomography system and applying multiple energy thresholds, which could reasonably encompass a first and a second image at a first and a second radiation energy, but there is no explicit description of obtaining a first image data set of the region of interest with at least a first x-ray radiation energy corresponding to the first contrast agent and a second image data set of the region of interest with at least a second x-ray radiation energy corresponding to the second contrast agent.
Proska, in the same problem solving area of spectral computed tomography teaches an imaging system arranged to obtain a first image data set of the region of interest with at least a first x-ray radiation energy that corresponds to a first contrast agent (figure 2, step 202; pg. 5, line 33 – pg. 6, line 6; pg. 8, lines 26-29; claim 1) and a second image data set of the region of interest with at least a second x-ray radiation energy corresponding to a second contrast agent (figure 2, step 204; pg. 5, line 33 – pg. 6, line 6; pg. 8, lines 31-34; claim 2). Proska further teaches that acquiring two images at two different energy levels is a well-known feature of conventional spectral CT imaging (pg. 2, lines 12-20) and that acquiring images corresponding 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Deipolyi, Vogl and Schirra by performing the spectral imaging as taught by Proska in order to image both microsphere bead populations of Deipolyi, Vogl and Schirra while controlling both the patient’s radiation dose and the scan time in view of the further teachings of Proska. 
Further regarding claim 1: Deipolyi, Vogl, Schirra and Proska as combined above teach wherein the first image data set comprises the first contrast agent released from the first drug-eluting microsphere beads and the second image data set comprises the second contrast agent released from the second drug-eluting microsphere beads (as described above, the use of two contrast agents enables imaging of both populations of the microsphere beads). Schirra further teaches at least one processor configured to determine, based on a contrast agent, a drug concentration from an image data set (pg. 5, lines 3-8; pg. 5, lines 21-32; claims 5-7). Since the combination of Deipolyi, Vogl, Schirra, and Proska teaches two separate bead populations (see above), it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to determine the drug concentration (“dose” correlated to the quantified concentration and/or distribution) for both bead populations in order to obtain complete treatment information for the patient under examination. 
Regarding claim 2: Deipolyi, Vogl, Schirra, and Proska teach the system according to claim 1, wherein the imaging system is a spectral computed tomography imaging system is arranged to simultaneously obtain the first image data and second image data (Schirra -  pg. 3, lines 6-16; Proska - pg. 2, lines 12-20; pg. 4, lines 32-33; pg. 4, lines 1-3 - "image data from a single scan" comprises both the first and second components).

Regarding claim 4: Deipolyi, Vogl, Schirra, and Proska teach the system according to claim 1, wherein the first contrast agent is different from the second contrast agent (Proska - figure 2, steps 202-204; pg. 5, line 33 – pg. 6, line 6; pg. 8, lines 26-34; claims 1 and 2).
Regarding claim 5: Deipolyi, Vogl, Schirra, and Proska teach the system according to claim 1, wherein the at least first x-ray radiation energy corresponds to a K-absorption edge of the first contrast agent and the at least second x-ray radiation energy corresponds to a K-absorption edge of the second contrast agent (Proska - figure 2, steps 202-204; pg. 5, line 33 – pg. 6, line 6; pg. 8, lines 26-34; claims 1 and 2).

Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the system of claim 1 is considered to be capable of obtaining images at any time desired by the operators of the system.
Regarding claim 16: Deipolyi, Vogl, Schirra, and Proska teach the system of claim 1. With respect to the remaining limitations of “wherein the first image data set is obtained at a time: when the first contrast agent that is released from the first drug-eluting microsphere beads is in the upper stream of tumor core vessels, and when the second contrast agent that is released from the second drug-eluting microsphere beads and that has a different radiation absorption characteristic than the first contrast agent is in tumor core vessels,” these limitations appear to be directed only to the use of the system as they have no connection to any structure of the system of claim 1 and do not further limit the structure of the system of claim 1 in any 
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the system of claim 1 is considered to be capable of obtaining images at any time desired by the operators of the system.
Regarding claim 17: Deipolyi, Vogl, Schirra, and Proska teach the system of claim 1 including a display for displaying the location of the drug (microsphere bead) concentration with respect to the patient’s anatomy (pg. 4, line 24 – pg. 5, line 9; pg. 5, lines 15-32), where the combination of Deipolyi, Vogl, Schirra, and Proska as described above comprises performing the functions of Schirra for two bead populations. 
With respect to the remaining limitations of “a location of the first drug concentration as a location of the upper stream of tumor core vessels, and a location of the second drug concentration as a location of tumor core vessels,” these limitations do not appear to have any structural relationship to the system of claim 1 and do not limit the structure of the system of claim 1 in any way. The location of the microsphere beads in an image cannot reasonably be construed as a limitation on the structure of the display upon which the image is displayed. Therefore, this is considered to be the intended use of the system.
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deipolyi, Amy R., Rahmi Oklu, Shehab Al-Ansari, Andrew X. Zhu, Lipika Goyal, and Suvranu Ganguli. "Safety and efficacy of 70–150 μm and 100–300 μm drug-eluting bead transarterial chemoembolization for hepatocellular carcinoma." Journal of Vascular and Interventional Radiology 26, no. 4 (2015): 516-522; Available online 18 February 2015 (hereinafter “Deipolyi”) in view of Schirra et al. (WIPO Pub. No. WO 2013/164725 A1, Nov. 7, 2013) (hereinafter “Schirra”), Proska et al. (WIPO Pub. No. WO 2013/186661 A1, Dec. 19, 2013) (hereinafter “Proska”), and Vogl, Thomas J., Nagy NN Naguib, Nour-Eldin A. Nour-Eldin, Katrin Eichler, Stefan Zangos, and Tatjana Gruber-Rouh. "Transarterial chemoembolization (TACE) with mitomycin C and gemcitabine for liver metastases in breast cancer." European radiology 20, no. 1 (2010): 173-180 (hereinafter “Vogl”).
Regarding claim 6: Deipolyi teaches a method of introducing two different sizes of drug-eluting microsphere beads (pg. 517, column 1, paragraph 1) under image guidance, including at least a first and second drug and a first and second contrast agent (pg. 518, column 1, lines 1-9 - two vials, each of which comprise a mixture of a drug, a contrast agent, and a drug-eluting microsphere), and imaging the results (pg. 518, last paragraph). 
While the beads of Deipolyi contain the first and second drug (they are specifically described as drug-eluting beads), the contrast agent is disclosed as being mixed with the bead but is not explicitly described as being contained by (and subsequently “released by”) the beads. 
Schirra, in the same field of endeavor, teaches drug-eluting microsphere beads containing contrast agent (pg. 1, lines 1-3 - identifies imageable drug eluting beads with the acronym “i-DEBs”;  pg. 2, lines 5-7 - defines i-DEBs to be “DEBs loaded with x-ray opaque 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the beads of Deipolyi to include the contrast agent as taught by Schirra in order to avoid the pitfalls (separation of beads and contrast agent due to different fluid dynamics) of externally mixing DEBs and contrast agent.
Further regarding claim 6: Deipolyi teaches imaging of the injected beads using computed tomography (pg. 518, last paragraph) but is silent on the details. Schirra teaches acquiring spectral data with a computed tomography system and applying multiple energy thresholds, which could reasonably encompass a first and a second image at a first and a second radiation energy, but there is no explicit description of obtaining a first image data set of the region of interest with at least a first x-ray radiation energy and a second image data set of the region of interest with at least a second x-ray radiation energy.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Deipolyi and Schirra by performing the spectral imaging as taught by Proska in order to image both microsphere bead populations of Deipolyi, Vogl and Schirra while controlling both the patient’s radiation dose and the scan time in view of the further teachings of Proska. 
Further regarding claim 6: Deipolyi, Schirra and Proska as combined above teach a first image data set comprising the first contrast agent released from the first drug-eluting microsphere beads and a second image data set comprising the second contrast agent released from the second drug-eluting microsphere beads (as described above, the use of two contrast agents enables imaging of both populations of the microsphere beads). Schirra further teaches determining, based on a contrast agent, a drug concentration from an image data set (pg. 5, lines 3-8; pg. 5, lines 21-32; figure 2, steps 212-216; claims 15-18). Since the combination of Deipolyi, Schirra, and Proska teaches two separate bead populations (see prima facie obvious for one having ordinary skill in the art prior to the time of filing to determine the drug concentration (“dose” correlated to the quantified concentration and/or distribution) for both bead populations in order to obtain complete treatment information for the patient under examination
Finally, regarding claim 6: Deipolyi, Schirra, and Proska are silent on the first drug being different from the second drug. 
Vogl, in the same field of endeavor, teaches that performing chemoembolization with a combination of two drugs is more effective and produces significantly better patient outcome (Abstract, Introduction, Discussion).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Deipolyi, Schirra, and Proska by using two different drugs as taught by Vogl in order to significantly improve patient outcome in view of the further teachings of Vogl.
Regarding claim 7: Deipolyi, Schirra, Proska and Vogl teach the method according to claim 6, wherein the first image data and the second image data are obtained simultaneously, preferably by spectral computed tomography (Schirra - pg. 3, lines 6-16; Proska - pg. 2, lines 12-20; pg. 4, lines 32-33; pg. 4, lines 1-3 - "image data from a single scan" comprises both the first and second components).
Regarding claim 8: Deipolyi, Schirra, Proska and Vogl teach the method according to claim 6, wherein the first drug-eluting microsphere beads have a size to prevent penetration into tumor core vessels and the size allowing penetration into an upper stream of tumor core vessels, and the second drug-eluting microsphere beads have a size to allow penetration into tumor core vessels, thereby allowing release of the second contrast agent of the second drug-eluting beads into tumor core vessels (Deipolyi - pg. 522, paragraph 2; while Deipolyi does not specify this feature, the sizes disclosed by Deipolyi are consistent with the sizes indicated as having these properties in the instant disclosure see pg. 6).

Regarding claim 10: Deipolyi, Schirra, and Proska teach the method according to claim 6, wherein the at least first x-ray radiation energy corresponds to a K-absorption edge of the first contrast agent and the at least second x-ray radiation energy corresponds to a K-absorption edge of the second contrast agent (Proska - figure 2, steps 202-204; pg. 5, line 33 – pg. 6, line 6; pg. 8, lines 26-34; claims 1 and 2).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of pending claims 1-10, filed 02/16/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
It is noted that Applicant continues to allege that claim 6 has not been “examined and interpreted on its own merits” (see Appeal Brief dated 09/29/2020 and the instant arguments), where claim 6 has been and continues to be treated separately (see pg. 9 of the Office Action dated 12/11/2019, pg. 6 of the Office Action dated 05/04/2020, and pgs. 9 and 10 of the Examiner’s Answer dated 12/16/2020). Examiner notes that the similarity of the claimed subject matter (a system and a method for performing the same functions) necessarily results in very similar grounds of rejection. It is further noted that Applicant has not separately treated the claims in the instant arguments (the arguments are merely a reference to the previously presented arguments regarding claim 1), in spite of insisting that they must be separately treated. Examiner respectfully requests that Applicant provide some kind of detail or evidence of claim 6 not being examined and interpreted on its own merits if Applicant wishes for this alleged issue to be resolved. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.